NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



SDS-IC,                             )
                                    )
           Appellant,               )
                                    )
v.                                  )               Case No. 2D14-3551
                                    )
FLORIDA CONCENTRATES                )
INTERNATIONAL, LLC; FLORIDA         )
SPARKLING DS, LLC; DIDIER HARDY;    )
PRIMO WATER CORPORATION;            )
PRIMO PRODUCTS, LLC; SUSAN          )
BALLANTYNE; and SCOT                )
BALLANTYNE,                         )
                                    )
           Appellees.               )
___________________________________ )

Opinion filed January 30, 2015.

Appeal pursuant to Fla. R. App. P. 9.130
from the Circuit Court for Collier County;
Cynthia A. Pivacek, Judge.

Nicholas P. Mizell and Louis D. D'Agostino
of Cheffy Passidomo, P.A., Naples, for
Appellant.

Shelley D. Momo of Carreras & Lemoine,
LLP, Atlanta, Georgia, and Robert L.
Schenk of Schenk Smith LLC, Atlanta,
Georgia, for Appellees Florida
Concentrates International, LLC; Florida
Sparkling DS, LLC; and Didier Hardy.

James E. Moon of Quintairos, Prieto, Wood
& Boyer, P.A., Ft. Myers, and Robert
Cousins of Quintairos, Prieto, Wood &
Boyer, P.A., Fort Lauderdale, for Appellees
Primo Water Corporation and Primo
Products, LLC.

No appearance for remaining Appellees.



KHOUZAM, Judge.

             SDS-IC appeals an omnibus order which, in relevant part, denied SDS-

IC's motion to quash attempted service of process. Because the attempted service of

process was invalid, the trial court erred in denying the motion and we must reverse.

             SDS-IC is an international corporation incorporated in Hong Kong, China.

Florida Concentrates International, Florida Sparking DS, and Didier Hardy (Appellees)

filed a complaint against SDS-IC and other defendants in September 2012. Foregoing

service via the Central Authority as contemplated in the Hague Convention on the

Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial Matters

articles 2-6, November 15, 1965, 20 U.S.T. 361 (Hague Convention), Appellees elected

instead to attempt service of process on SDS-IC by delivering a copy of the summons

and a copy of the complaint directly to SDS-IC's registered address in Hong Kong. In

the affirmation of service filed November 26, 2012, the process server averred that she

served a "true copy" of both the summons and complaint at SDS-IC's registered office

on November 2. The affirmation does not indicate at what time service was

accomplished, nor does it specify who was served.

             After SDS-IC failed to respond to the complaint, a clerk's default was

entered in July 2013. In November 2013, SDS-IC filed a motion to quash attempted

service of process and to vacate the clerk's default. In the alternative, SDS-IC



                                           -2-
requested more time to respond to the complaint and to dismiss for lack of personal

jurisdiction. Appellees opposed the motion, and all parties filed affidavits to support

their positions. Appellees relied upon two affidavits of Patrick Ronald Paul Hamlin, an

attorney at the firm that employed the process server who attempted to serve SDS-IC in

this case. In the affidavits, Hamlin stated in basic terms the service requirements of

Hong Kong and the Hague Convention, and Hamlin thereafter concluded that "service

of process and the later Entry of Default was [sic] validly effected" under all applicable

laws.

              After a hearing in March 2014, the trial court entered an order on June 27,

2014, which denied the portions of the motion seeking to quash service of process and

dismiss for lack of personal jurisdiction but granted the portions of the motion seeking to

vacate the default and enlarge the time to respond to the complaint. SDS-IC timely

appealed, raising two arguments: first, that the service of process was invalid because it

complied with neither Florida law nor the Hague Convention; and second, that the

complaint should be dismissed for lack of personal jurisdiction. We agree that SDS-IC

was not properly served and that the service of process must be quashed. This

outcome renders moot the second issue relating to personal jurisdiction.

              Article 1 of the Hague Convention provides that it "shall apply in all cases,

in civil or commercial matters, where there is occasion to transmit a judicial or

extrajudicial document for service abroad." Hague Convention, supra, at 362. Articles

2 through 6 address a scheme by which each state designates a Central Authority to

receive requests for service coming from other states. Id. at 362-63

              Article 10 adds in relevant part:




                                            -3-
              Provided the State of destination does not object, the
              present Convention shall not interfere with . . . (b) the
              freedom of judicial officers, officials or other competent
              persons of the State of origin to effect service of judicial
              documents directly through the judicial officers, officials or
              other competent persons of the State of destination.

Id. at 365. This language has been interpreted to mean that service of process under

Article 10(b) is proper so long as the service laws of the state of origin are followed and

the state of destination has not objected to them. See DeJames v. Magnificence

Carriers, Inc., 654 F.2d 280, 288 (3d Cir. 1981) (concluding that in the alternative to

service via the Central Authority, Article 10(b) "also allows service to be effected without

utilizing the Central Authority as long as the nation receiving service has not objected to

the method used. Thus, the more liberal methods provided in the Federal Rules of Civil

Procedure and state long-arm rules may be used as long as the nation receiving service

has not objected to them"). Article 19 of the Convention protects the same conduct but

in the converse: it states that the Convention does not affect the receiving state's ability

to accept service of process complying with its internal laws via methods other than

those described in the Convention. See Banco Latino, S.A.C.A. v. Gomez Lopez, 53 F.

Supp. 2d 1273, 1280 (S.D. Fla. 1999) ("Article 19 should be broadly construed so as to

permit service by any means, subject to the Federal Rules of Civil Procedure, not

proscribed by the foreign country.").

              With regard to Florida law, section 48.194(1), Florida Statutes (2012),

provides that "service of process on persons outside of this state shall be made in the

same manner as service within this state by any officer authorized to serve process in

the state where the person is served," along with the proviso that "[s]ervice of process

on persons outside the United States may be required to conform to the provisions of



                                            -4-
the Hague Convention on the Service Abroad of Judicial and Extrajudicial Documents in

Civil or Commercial Matters." Section 48.21(1) provides that the required return-of-

service form must include "the date and time when it comes to hand, the date and time

when it is served, the manner of service, the name of the person on whom it was served

and, if the person is served in a representative capacity, the position occupied by the

person." See also Fla. R. Civ. P. 1.070(e) ("The date and hour of service shall be

endorsed on the original process and all copies of it by the person making the service.").

Section 48.21(2) adds that although the return-of-service is amendable, the failure to

state the required facts invalidates the service. Section 48.081(3)(a) provides that a

corporation who has not designated a registered agent can be served by serving "any

employee at the corporation's principal place of business."

             "[S]tatutes governing service of process must be strictly construed, and

valid service on a corporation may only be effected by complying with them." Int'l Steel

Truss Co. v. Artec Grp., Inc., 824 So. 2d 340, 342 (Fla. 2d DCA 2002). Issues of

statutory interpretation are subject to de novo review. Murray v. Mariner Health, 994

So. 2d 1051, 1056 (Fla. 2008).

             Here, a review of the record reflects that service of process on SDS-IC did

not comply with Florida law or the Hague Convention. It is undisputed that Appellees

did not utilize China's Central Authority designated under the Hague Convention for

service.

             The return-of-service in the record patently does not comply with Florida's

service of process laws. It lacks statements regarding the time it was received by the

process server, the time it was served on a defendant, the manner of service, the name




                                           -5-
of the person served, and the position of the person served. Additionally, the return-of-

service alleges that only a copy was served rather than the original process.

Consequently, the record evidence falls far short of demonstrating strict compliance with

Florida laws regarding service of process.

              And although Appellees cite to Koechli v. BIP International, Inc., 861 So.

2d 501 (Fla. 1st DCA 2003), for the proposition that the trial court has discretion to

declare service under the Hague Convention valid despite technical deficiencies, that

case does not control here. Koechli specifically addressed service via the Hague

Convention's Central Authority provisions, a method of service that undisputedly was

not used in this case.

              Having now determined that the service of process in this case strictly

complied with neither China's Central Authority under the Hague Convention nor Florida

law—which Appellees tacitly concede—we must address Appellees' remaining

argument that the service should nevertheless be upheld because it complied with

China's service laws. For the reasons set forth below we reject Appellees' remaining

argument.

              First, although Appellees correctly identify that the Supremacy Clause of

the United States Constitution invalidates any state laws that are inconsistent with the

Hague Convention, they do not address as part of this argument the actual text of the

Hague Convention or how any of Florida's laws are inconsistent with it. A review of

Article 10 belies their argument, as the convention makes clear that it "does not interfere

with" the originating state's existing service laws, Hague Convention, supra, at 363, and




                                             -6-
both parties agree that neither the United States nor China has made any relevant

objections. Moreover, Appellees have cited no authority which supports this argument.

              Second, even to the extent this argument may be persuasive, it is

unsupported by the record. Appellees have not cited to a single authority addressing

Chinese laws regarding service of process. Instead, they have submitted only the

conclusory affidavit of an individual at the firm who attempted service. This legal

opinion was not competent evidence. See Estate of Murray ex rel. Murray v. Delta

Health Grp., Inc., 30 So. 3d 576, 578 (Fla. 2d DCA 2010) ("An expert may render an

opinion regarding an ultimate issue in a case, but he or she is not permitted to render an

opinion that applies a legal standard to a set of facts."); First Mortg. Corp. of Stuart v.

deGive, 177 So. 2d 741, 747 (Fla. 2d DCA 1965) ("The foregoing and other parts of the

affidavits submitted by the defendant are opinion testimony and legal conclusions that

would not be admissible in evidence at a trial and the court should have disregarded the

incompetent and inadmissible matter and given consideration only to the competent and

admissible portions."). Consequently, even assuming that compliance with Hong

Kong's service laws would operate to validate the service attempted in this case, no

competent evidence in the record exists to support the argument.

              We must therefore reverse the order on appeal to the extent it denied

SDS-IC's motion to quash and remand with instructions to grant the motion to quash

service of process. This renders moot the issue of personal jurisdiction. See Nat'l

Safety Assocs., Inc. v. Allstate Ins. Co., 799 So. 2d 316, 317 (Fla. 2d DCA 2001)

("Proper service of process is indispensable for the court to obtain personal jurisdiction

over a defendant.").




                                             -7-
             Order reversed in part; remanded with instructions to grant the motion to

quash attempted service of process.



BLACK and SLEET, JJ., Concur.




                                         -8-